In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-361 CR

____________________


ORVIN WAYNE APGAR, SR., Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 9th District Court
Montgomery County, Texas

Trial Cause No. 06-12-11890-CR




MEMORANDUM OPINION
 We have before the Court an appeal by Orvin Wayne Apgar, Sr., from a sentence
pronounced on December 13, 2006.  The notice of appeal was filed with the trial court on
July 3, 2007, more than thirty days from the date of sentencing and outside the time for
requesting an extension of time for filing the notice of appeal.  We notified the parties that
the notice of appeal did not appear to have been timely filed.  We received no response.
	The Court finds that the notice of appeal was not timely filed.  See Tex. R. App. P.
26.2.  No motion for extension of time was timely filed pursuant to Tex. R. App. P. 26.3.  It
does not appear that appellant obtained an out-of-time appeal from the Court of Criminal
Appeals.  The Court finds it is without jurisdiction to entertain this appeal.  Accordingly, the
appeal is dismissed for want of jurisdiction.
	APPEAL DISMISSED.
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Opinion Delivered September 12, 2007
Do not publish

Before Gaultney, Kreger, and Horton, JJ.